PD-1341-14
         FILED IN                                                       COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                               AUSTIN, TEXAS
                                                                        Transmitted 7/2/2015 1:44:15 PM
        July 2, 2015                                                      Accepted 7/2/2015 2:03:45 PM
                                                                                        ABEL ACOSTA
   ABEL ACOSTA, CLERK
                                  No. PD-1341-14                                                CLERK




                           IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS


                                  STACY STINE CARY,
                                                 Appellant,
                                          v.



                                 THE STATE OF TEXAS,
                                                       Appellee.


        On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                       Court of Appeals No. 05-12-01421-CR


       STATE'S UNOPPOSED MOTION FOR AN EXTENSION OF TIME OF
                THREE DAYS TO FILE THE STATE'S BRIEF



      KEN PAXTON                                         * JOSEPH P. CORCORAN
      Attorney General of Texas                        Assistant Attorney General
                                                             Supervising Attorney
      CHARLES E. ROY                                      for Non-Capital Appeals
      First Assistant Attorney General                  Criminal Appeals Division
                                                            State Bar No. 00793549
      EDWARD L. MARSHALL                       Joseph.Corcoran@TexasAttorneyGeneral.gov
      Chief, Criminal Appeals Division
                                                  P. O. Box 12548, Capitol Station
      ADRIENNE McFARLAND                                       Austin, Texas 78711
      Deputy Attorney General                            Telephone: (512) 936-1400
      for Criminal Justice                                Facsimile: (512) 936-1280

                                                          *Lead Appellate Counsel



                               ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the State of Texas and files this, the State's

Unopposed Motion for an Extension of Time of Three Days to File the

State's Brief, and respectfully shows the following:

                                    I.


     Appellant, Stacy Stine Cary, filed her opening brief in this appeal

on May 19, 2015. The State previously made an unopposed request for an

extension of twenty-nine days to file its brief, but the Court granted an

extension of fifteen (15) days; hence, the State's brief in response is

presently due to be filed on Friday, July 3, 2015.

                                    II.


     The State humbly seeks a three-day extension to file its brief,

extending the new deadline to Monday, July 6, 2015. This is the State's

second, and final extension request. The State will not seek a further

extension oftime to file its briefifthis three (3) day request is granted.

                                   III.


     As justification for this request, in the last two weeks:

     1. The undersigned drafted and filed a lengthy brief in this
        Court, in a complex TDCJ-time-calculation appeal, in Ex
          parte Smiley, Nos. WR-31,454-03 & WR-31,454-04, filed on
          Monday, June 29, 2015;

     2. In the last six days the undersigned (as the non-capital
          appellate supervisor for the Criminal Appeals Division of
          the Texas Attorney General), performed extensive review
          and revision of an appellate brief, originally due to be filed
          on July 1, 2015, in the United States Court of Appeals for
          the Fifth Circuit, in Vollmer v. William Stephens, Director,
          Texas Department of Criminal Justice, Correctional
          Institutions Division, No. 14-10301. As a result of that
          review process, and because of the due date for the State's
          brief in this proceeding, the undersigned sought and
          obtained an emergent extension in the Fifth Circuit; and

     3. Finally, and as additional justification, on June 23, 2015,
        the executive staff of the Office of Attorney General
        designated the date on which the State's brief is presently
        due in this appeal-July 3, 2015-as a holiday. As a result,
        while the undersigned will be working on July 3 to complete
        the State's brief, the undersigned will be unable to submit
        the brief for mandatory internal pre-filing review.

                                     IV.


     This request is not designed to harass Appellant,              nor to

unnecessarily delay these proceedings, but to ensure that Appellant's

legal arguments are properly addressed. The undersigned conferred with

Appellant's counsel of record on June 29, 2015, who is unopposed to this

motion.
     WHEREFORE, PREMISES CONSIDERED, the State of Texas

respectfully requests a three (3) day extension of time to file its brief up

to and including Monday, July 6, 2015.

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   ADRIENNE McFARLAND
                                   Deputy Attorney General
                                   for Criminal Justice


                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division


                                   Isi Joseph P. Corcoran
*Lead Counsel                      JOSEPH P. CORCORAN*
                                   Assistant Attorney General
                                   Supervising Attorney
                                    for Non-Capital Appeals
                                   Criminal Appeals Division
                                   State Bar No. 00793549
                                   Joseph.Corcoran@TexasAttorneyGeneral.gov

                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 936-1400
                                   Facsimile: (512) 936-1280

                                   ATTORNEYS FOR THE STATE
                 CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. John Helms prior to the

filing of this motion, and he indicated that he did not oppose the

extension.



                                Isi Joseph P. Corcoran
                                JOSEPH P. CORCORAN
                                Assistant Attorney General
                     CERTIFICATE OF SERVICE


     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     John Michael Helms Jr.
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:


     John Michael Helms Jr.
     iohn@iohnhelmslaw.com

                                  Is/ Joseph P. Corcoran
                                  JOSEPH P. CORCORAN
                                  Assistant Attorney General